 In the Matter Of CITIES SERVICE OIL COMPANY (PRODUCTION ANDSERVICE DEPT, STATE OF KANSAS)andOIL WORKERS INTERNATIONALUNION, AFFIIIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZA-TIONSCase No R-3940 -Decided July 3,1949,Jurisdiction:oil producing and iefimng industryInvestigation and Certification of Representatives:existence of questionCom-pany refused to giant petitioner iecognition, prior election resulting in aselection of no baigaining agencyheldno bar to determination of representa-ti\ es on petition filed 4 months fi om date of election , election necessaryUnit Appropriate for CollectiveBargaining:all field classified employees in theproduction division (oil and gas), in the waiehouse, in the machine shop,and in the motor tianspoitation departments, who work in Kansas, excludingclerical and technical employees, supeinsoiy employees who have the powerto hie and discharge and supei%isoiy employees who have the power toiecrnnmend hire and dischargeMr. I? L Morton, Mr TV. P McGinnis,andMr F M. Butler,ofBartlesville, Okla, for the Company.Mr H C Fremmvng,of Kansas City, Mo, andMr. A le Kinstley,of Fort Worth, Tex, for the Union.Mrs Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS rATEMENTOF THE CASEUpon petition duly filed by Oil Workers International Union, affili-ated with the Congress of Industrial Organizations, herein calledtheUnion, alleging that a question affecting commerce had arisenconcerning the iepresentation of employees of Cities Service OilCompany, Bartlesville, Oklahoma, heiein called the Company, theNational Labor Relations Board provided for an appropiiate hearingupon due notice before Clarence D. Musser, Trial ExaminerSaidhearing was held at Kansas City, Missouri, on June 12, 1942. TheCompany and the Union appeared and participated IAll partieswere afforded full opportunity to be heard, to examine and ci oss-i InternationalUnion of Opetating Enginecis, although served with notice, did notappear42N L R B, No 1245 46DECISIONSOF NATIONAL LABORRELATIONS BOARDexamine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmedUpon the entire record in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYCities Service Oil Company has its office and principal place of busi-ness at Bartlesville, OklahomaIt is extensively engaged in the pro-duction, refining, and marketing of crude petroleum and petroleumproductsIn Kansas the Company is engaged in the production andsale of crude petroleumDuring the year 1941 the Company pro-duced and sold petroleum products valued in excess of $2,000,000.In the course and conduct of its business in Kansas, the Companyuses oilmachinery, tools, and equipment, the major part of which isbrought to its places of business in Kansas from points outside Kan-sas.The major part of the petroleum products produced in Kansasis sold outside KansasThe Company admits that it is engaged incommerce within the meaning of the National Labor Relations ActII.THE ORGANIZATION INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONOn February 5, 1942, the Union, alleging that it represented amajority of the Company's field employees in Kansas, asked theCompany to recognize the Union as their bargaining agentAs aresult of this demand, a consent election was conducted among suchemployees from February 10 to 13, 1942, by a Conciliator of theDepartment of Labor. The result of the consent election showed 180votes for, and 191 votes against, the UnionOn April 7, 1942, theUnion again asserted its claim to represent a majority of the sameemployees and asked for recognition as their baiganung agent.Uponthe Company's refusal the Union filed the petition in this proceedingThe Company contends that the Board should not entertain theUnion's petition filed in this proceeding, alleging that too short a timehas elapsed since the February election to justify another electionat this time.The record in this proceeding indicates that the Unionhas secured recent authorizations of a substantial number of the CITIES SERVICEOIL COMPANY47Company's employees 2 In the unit which the parties agree is appro-priate for bargainingWe believe that the policies of the Act willbest be effectuated by holding an election without further delay inorder that employees of the Company may obtain the right to bargaincollectively with the Company if they sodesire.3We find that a question affecting commerce has arisen concerningthe iepresentation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IT.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allfield classified employees employed in the production division (oiland gas), in the warehouse, in the machine shop, and in the motor-transportation departments who work in Kansas, excluding cleiicaland technical employees, supervisory employees who have the powerto hire and discharge, and supervisory employees who have the powerto recommend hire and discharge, constitute a unit appropiiate forthe purposes of collective bargaining within the meaning of Section9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning repiesentation whichhas arisen be resolved by an election by secret ballot among employeeswithin the appropriate unit who were employed during the pay-rollpeiiod immediately pieceding the date of our Direction of Election,subject to the limitations and additions set forth thereinDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cities Service OilCompany, Bartlesville, Oklahoma, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) daysThe Union submitted to a Field Examiner 216 authorization cards,of which 202 bearapparently genuine signatures of employees on the pay roll of April 17, 1942All but 2of these cards bear dates subsequent to the election concluded on February 13, 1942Thereai e about 388 employees in the appropriate unit3SeeMatter of Ford A Smith,Blanche F Smith,and William C Shanks,Partners doingbusiness asSmith Cabinet Manufacturing CompanyandUnited Brotherhood of Carpenters dJoiners,Local No1699(AFL),38 N L R B 957,and cases cited therein 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiom the date of this Direction, under the direction and supeivisionof the Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations, among allemployees of the Company within the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by Oil Workers InternationalUnion, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining In the Matter of CITIES SERVICE OIL COMPANY (PRODUCTION AND SERV-ICEDEPT, STATE OF KANSAS)andOILWORKERS INTERNATIONALUNION, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3940CERTIFICATIONOF REPRESENTATIVESAugust 4, 1940,On July 3, 1942, the National Labor Relations Board issued aDecision and Direction of Election in this proceeding'Pursuant tothe Direction of Election,an election by secret ballot was conductedon July 20 and 21, 1942, under the direction and supervision of theRegional Director for the Seventeenth Region (Kansas City, Mis-souii).On July 22,1942, the Regional Director,acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties an Election Report.No objections to the conduct of the ballotor to the Election Report have been filed by any of the partiesAs to the balloting and its results,the Regional Director reportedas followsTotal on eligibility list--------------------------------------375Total ballots cast -------------------------------------------339Total ballotsJeh illenged -------------------------------------2Total blank ballots ------------------ -----------------------0Total void -ballots------------------------------------------oTotal valid votes counted-------------------------------------------------337Votes cast for OilWoikei,Inteinational Union,affiliated withtheC I 0-----------------------------------------------198Voteswithcast against Oil \Voikeis Ii,teinational Union, affiliatedthe C I 0------------------------------------------139By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Sei ies 2, as amended,IT IS HEREBY CERTIFIED that Oil Workeis International Union, affil-iated with the C I 0 , has been designated and selected by a majorityof all field classified employees of Cities Service Oil Company, Bartles-ville,Oklahoma, employed in the production division (oil and gas),in the warehouse, in the machine shop, and in the motoi -transportation'42 N L R B 4542NT LRB No 12a4 7 28l 4-4 2-\ o1 42----449 50 -CITIES SERVICE COMPANYdepartments, who i%ork in Kansas, excluding clerical and technicalemployees, supervisory employees who have the power to hire anddischarge, and supervisory employees who have the power to recom-mend hire and discharge, as their representative for the purposes ofcollective bargaining and that, pursuant to Section 9 (a) of the Act,OilWorkers International Union, affiliated with the C I 0, is theexclusive representative of all such employees for the puiposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment1